Sabas Rodriguez                                      From the 64th District Court
 Appellant                                            Of Hale County
v. No. 07-07-00093-CR                                June 5, 2007
The State of Texas                                   Opinion by Chief Justice Quinn
 Appellee

                                      JUDGMENT

       Pursuant to the opinion of the Court dated June 5, 2007, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       It is further ordered, adjudged and decreed that appellant Sabas Rodriguez pay

all costs of court in this appeal, for which let execution issue.

       It is further ordered that this decision be certified below for observance.

                                            oOo